Citation Nr: 1439814	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  10-47 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right knee degenerative arthritis.  

2.  Entitlement to service connection for squamous cell carcinoma of the throat and lymph nodes as a result of exposure to herbicides.  

3.  Entitlement to an initial evaluation in excess of 10 percent for a service-connected anxiety disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel 


INTRODUCTION

The Veteran had active service from February 1966 to January 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009, September 2010 and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The October 2009 rating decision denied the claim of entitlement to service connection for right knee arthritis, the September 2010 rating decision denied the claim of entitlement to service connection for squamous cell carcinoma in the throat and lymph nodes and the August 2012 rating decision granted service connection for an anxiety disorder and assigned an initial evaluation of 10 percent.  

A September 2010 statement of the case continued denials for claims of entitlement to service connection for disabilities of the right and left knees.  In his November 2010 appeal to the Board (VA Form 9), the Veteran specifically indicated that he was only appealing the claim of entitlement to service connection for a right knee disability.  As such, the issue of entitlement to service connection for a left knee disability is not before the Board at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.







REMAND

Right Knee Disability

The Veteran contends that he is entitled to service connection for a right knee disability.  Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran's October 1965 pre-enlistment examination reflects that a further consultation of the right knee was recommended.  However, the records do not reflect that the Veteran was in fact found to have a preexisting disability of the right knee upon enlistment.  No actual diagnosis was assigned and an evaluation of the lower extremities was deemed intact.  As such, the presumption of soundness attaches in this case.  A Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  

Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304; VAOPGCPREC 3-2003.  Service records from July 1967 clearly note that the Veteran sustained injuries to the knees in a motor vehicle accident prior to his enlistment into active duty.  Also, upon seeking medical treatment after service, the Veteran has consistently discussed injuring his knees in a motor vehicle accident in July 1964 - prior to his enlistment into active duty.  These statements are given significant probative weight.  See Rucker v. Brown, 10 Vet. App. 67 (1997) (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  The Veteran also testified before the undersigned that he had a knee injury prior to service due to an automobile accident in July 1964 in which both of his knees went through a metal dashboard.  Finally, the September 2009 VA examiner, upon reviewing the evidence of record and interviewing the Veteran, concluded that the Veteran had a preexisting right knee disability.  Therefore, when viewed in its entirety, the evidence of record clearly and unmistakably demonstrates that the Veteran had a preexisting right knee disability at the time of enlistment.  

In VAOGCPREC 3-2003, the VA's General Counsel determined that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service, and, that it was not aggravated by service.  The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).  This can be established by showing that there was no increase in disability or that any increase was due to the natural progress of the disease.  Horn v. Shinseki, 25 Vet. App. 231, 240 (2012) (citing Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Development of clear and unmistakable evidence may involve obtaining an opinion from a VA physician when a veteran is discharged from service for medical reasons or when pre-service medical records identify a veteran's condition prior to service.  Id. at 242-43.  "Such evidence, when evaluated by a competent physician, may enable the establishment of a pre-service medical baseline for the condition for which service connection is sought.  The comparison of the pre-service baseline with the condition soon after service could be a reliable and straightforward method of proving lack of aggravation."  Id. at 243.  Alternatively, lacking the evidence to establish such a baseline, the Secretary may attempt to carry his evidentiary burden with a post-service medical opinion as to the nature of a preexisting disease or injury, which may be an extremely low likelihood of aggravation by a limited period of even intense physical training.  Id.  If a physician is able to support such a conclusion with a suitable medical explanation, supported by extant medical knowledge and the facts of record, such an opinion might constitute or contribute to clear and unmistakable evidence of lack of aggravation.  Id.  

Further development is necessary before a finding as to aggravation can be made.  Initially, the Board notes that the Veteran identified surgical treatment of the right knee between November 1969 and January 1970 in his November 2009 notice of disagreement.  Specifically, he reported a surgical procedure performed at the Evanston General Hospital in Evanston, Illinois.  The procedure was performed by a "Dr. Mead."  A review of the record fails to reflect that any attempt has been made to obtain these potentially probative records.  

In addition, the Veteran should be scheduled for a new VA examination of the right knee.  While an examination was previously performed in September 2009, the proper standard of "clear and unmistakable evidence that a preexisting disability was not aggravated by military service" was not provided.  Therefore, the Veteran should be scheduled for a new examination.  The examiner should be notified to presume that there is clear and unmistakable evidence of a preexisting disability.  In light of this, the examiner should then opine as to whether there is clear and unmistakable evidence that the Veteran's preexisting right knee disability was not aggravated by military service.  

Carcinoma of the Throat

The Veteran also contends that he is entitled to service connection for squamous cell carcinoma of the throat and lymph nodes.  Specifically, he has asserted that this condition arose secondary to exposure to herbicidal agents while serving in Vietnam.  Regrettably, a remand is necessary for this issue as well to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA treatment records confirm that the Veteran was diagnosed with tonsilar cancer in July 2010.  The Veteran has asserted that this condition arose due to exposure to herbicidal agents such as Agent Orange.  The Veteran's personnel records confirm that he served in the Republic of Vietnam from August 1966 to August 1967.  As such, his exposure to herbicidal agents is conceded.  

The following diseases are associated with herbicide exposure for purposes of the presumption: chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), but does not include cancer of the tongue.  38 C.F.R. § 3.309(e).  The Veteran's cancer is not one of the diseases listed at 38 C.F.R. § 3.309(e), and as such, it is not presumed to be secondary to herbicide exposure.  

While the Veteran asserts that his cancer should be presumptively service-connected due to his exposure to Agent Orange, the Board will also consider the Veteran's claim on a direct basis to afford him all possible avenues of entitlement.  Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994) (when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis).  That is to say, the Agent Orange presumption does not preclude a veteran from establishing direct service connection with proof of actual direct causation.  

During the Veteran's May 2014 hearing, the Veteran testified that a VA physician verbally told him that there "was definitely a correlation between [his cancer] and Agent Orange."  There is no such medical opinion of record.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service. 

In the present case, there is conceded exposure to Agent Orange and a currently diagnosed disability.  Also, the Veteran's testimony of being told there is "definitely" a correlation between his cancer and Agent Orange suggests that there "may" be a nexus between his current disability and military service.  As such, the Veteran should be scheduled for a VA examination so that an opinion can be offered as to whether it is at least as likely as not that the Veteran's tonsilar cancer manifested during, or as a result of, active military service, to include as secondary to exposure to herbicidal agents such as Agent Orange.  

Increased Evaluation for Anxiety

Finally, the Veteran contends that he is entitled to an increased disability evaluation for his service-connected anxiety disorder.  Regrettably, a remand is necessary for this issue as well to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran was afforded a VA examination for his anxiety disorder in July 2012.  According to the examiner, the Veteran's anxiety disorder did not result in symptomatology severe enough to either interfere with occupational and social functioning or to require continuous medication.  The only symptom identified was anxiety.  There was no depressed mood, memory loss, difficulty in understanding complex commands, impaired judgment or disturbances of motivation and mood.  

However, in May 2014, the Veteran testified that he suffered from anxiety, nervousness, occasional fatigue, intermittent depression, constant suspicion of people and their motives, impaired memory, difficulty understanding complex commands, impaired judgment, and disturbances of motivation and mood.  These symptoms are significantly different than those identified upon examination in July 2012, and as such, the Veteran should be scheduled for a more recent VA psychiatric examination to determine the current level of severity of his service-connected anxiety disorder.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information regarding his claimed surgery between November 1969 and January 1970 at the Evanston General Hospital in Evanston, Illinois, to include the address of the facility.  He should also be instructed to provide authorization and consent forms.  After securing any necessary authorization from him, VA should obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After completion of the above, the Veteran should be scheduled for a VA examination before an appropriate physician regarding his right knee.  The Veteran's claims file and a copy of this remand must be made available to the examiner for review in conjunction with this examination, and the examination report must indicate that these items were reviewed.  The examiner is asked to perform all indicated tests and studies and address the following:  

Is there clear and unmistakable evidence that the Veteran's preexisting right knee disability was not permanently aggravated as a result of active military service?  (The term "clear and unmistakable evidence" has been defined as evidence that "cannot be misinterpreted and misunderstood, i.e., it is undebatable.")  

The examiner is notified that it has been determined that there is clear and unmistakable evidence of a preexisting right knee disability stemming from a motor vehicle accident.  

A complete rationale must be provided for all opinions offered and if the examiner cannot offer an opinion without resort to mere speculation, the examiner must explain in detail why this is the case.  

3.  The Veteran should also be scheduled for a VA examination before an appropriate physician regarding his squamous cell carcinoma of the throat and lymph nodes.  The claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination, and the examination report should reflect that these items were reviewed.  The examiner is asked to perform all necessary tests and studies and address the following:

Is it at least as likely as not that the Veteran's squamous cell carcinoma of the throat and lymph nodes manifested during, or as a result of, active military service, to include as due to exposure to Agent Orange?  

The examiner is notified that while this type of cancer is not presumed to be due to exposure to Agent Orange, the Veteran's exposure to Agent Orange during service is no less conceded.  

A complete rationale must be provided for all opinions offered and if the examiner cannot offer an opinion without resort to mere speculation, the examiner must explain in detail why this is the case.  

4.  Finally, the Veteran should be scheduled for a VA psychiatric examination to determine the current level of severity of his service-connected dysthymic disorder.  The claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination, and the examination report should reflect that these items were reviewed.  All necessary and indicated special studies or tests, to include psychological testing, should be accomplished.

The examiner is requested to: (a) determine all current manifestations associated with the Veteran's service-connected psychiatric disorder and to comment on their severity; and (b) specifically address the degree of social and occupational impairment caused by his psychiatric disorder.  A current Global Assessment of Functioning (GAF) scale score must be provided. 

A complete rationale must be provided for any opinion offered, and the examiner must consider and discuss the Veteran's lay assertions regarding the severity and impact of his service-connected psychiatric disorder.  

5.  The RO/AMC shall then ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND so as to help avoid future remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



